DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an electro-optical device for intra-spacecraft communication, the electro-optical device having at least one of transmitting capabilities for converting a first electrical signal into a first optical signal and outputting the first optical signal within a spacecraft, and receiving capabilities for receiving a second optical signal within the spacecraft and converting the second optical signal into a second electrical signal, the electro-optical device having at least one integrated circuit dedicated to at least one of the transmitting capabilities and the receiving capabilities, the at least one integrated circuit configured for operating in an analog mode where configuration voltages for the integrated circuit are provided by analog voltage settings unaffected by radiation, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 2-11 are also allowed as being dependent on claim 1.  
In regards to claim 12, the prior art does not disclose of a method for operating an electro-optical device for intra-spacecraft communication, the method comprising: configuring integrated circuits in the electro-optical device dedicated to at least one of transmitting and receiving capabilities with analog voltage settings unaffected by radiation; driving the electro-optical device from an electrical circuit; and operating the integrated circuits in analog mode while performing at least one of: converting a first electrical signal into a first optical signal and outputting the first optical signal within the spacecraft; and receiving a second optical signal within the spacecraft and converting the second optical signal into a second electrical signal, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 13-20 are also allowed as being dependent on claim 12.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844